Citation Nr: 1315140	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  10-43 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty from November 1971 to April 1975.

This matter came to the Board of Veterans' Appeals (Board) from a December 2009 rating decision of Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida, which, in pertinent part, denied entitlement to service connection for coronary artery disease.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his coronary artery disease is secondary to his service-connected hypertension.

The Veteran has applied for disability benefits from the Social Security Administration (SSA).  See August 2009 VA examination report.  These records are not in the claims file.  As it is not known whether such records could prove relevant to the claim on appeal, such records should be requested and associated with the claims folder.  See Golz v. Shinseki, 590 F.3d 1317, 1320-23 (Fed. Cir. 2010).  

At his hearing, the Veteran indicated that he had been receiving treatment for hypertension from the VA since 1975.  The claims file includes VA medical records beginning in 1998.  It does not appear that the AOJ attempted to obtain VA treatment records prior to 1998.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran has indicated that he had a heart attack in May 2002, and was initially treated at the Helen Fuld medical center in New Jersey prior to being transferred to the VA for additional care.  These records are not in the clams file.  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).  On remand, the RO/AMC should attempt to obtain these records. 

The Veteran was afforded a VA examination in July 2012, to determine whether his coronary artery disease was secondary to his hypertension.  The examiner noted that VA medical records beginning in 1998 did not reflect any elevated blood pressure prior to 2005; however, May 2002 VA medical records showing follow up treatment for the Veteran's heart attack reflect that he was on medication to treat hypertension at that time (Fosinopril).  The Veteran has also noted that he began treatment for hypertension in May 2002.  The examiner's recount of the Veteran's history did not address the Veteran's earlier treatment for hypertension.  In addition, the examiner did not comment on whether the Veteran's service-connected hypertension has aggravated his coronary artery disease.  As such, the Veteran's claims folder should be returned to the VA examiner who provided the July 2012 examination to provide an addendum opinion to address these issues.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request copies of the administrative decision and all medical records considered in the Veteran's claims for disability.  All records obtained should be associated with the claims file.  If these records are not available, certification of such should be placed in the record, and the Veteran should be so informed in writing.

2.  Obtain all records of VA treatment for the Veteran from 1975 to 1998.

3.  After obtaining any necessary authorization from the Veteran, request his complete treatment records from May 2002 at the Helen Fuld medical facility and associate them with the claims file.

4.  The Veteran's claims file and any relevant records contained in the Virtual VA system, should be returned to the July 2012 VA examiner to review the record and provide an opinion as to etiology of his current coronary artery disease.  If further examination or testing is needed, this should be undertaken.

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current coronary artery disease had its clinical onset in service or is it otherwise related to service?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current coronary artery disease was caused or aggravated by his service-connected hypertension?  If aggravated, specify the baseline of coronary artery disease prior to aggravation, and the permanent, measurable increase in coronary artery disease disability resulting from the aggravation.  

The examiner must provide a rationale for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


